Title: General Orders, 12 December 1776
From: Washington, George
To: 



Head Quarters Trenton Falls Decb. 12. 1776

The Army is to be arranged as follows Generals Lord Stirlings, Mercers, Stevens’s & La Roche de Fermoy’s Brigades are to take post at and below Corells and McConkeys Ferry—Lord Sterlings Brigade to Continue at and near where his Head Quarters are—General Stevens next below it General Mercers below Stevens’s[.] General de Formoy’s Brigade and General Ewings Brigade to continue at this Post and guard the River from Burdenton up towards Yearlies Ferry. Redoubts to be erected at the Fords at Trenton Falls and near Yearlies ferry[.] Colo. Cadwallader’s Brigade to take post at Bristol and Guard the River up to the Marshey Grounds between Bristol and Burdenton ferry[.] Genl Dickerson’s Brigade to take post at Yearlies Ferry & act in Conjunction with Genl Ewing to Guard the River from Trenton Falls up to Yearlies ferry[.] Colo. Knox to arrange the Artillery to the Divisions, The Commanding Officers of Brigades to send forward their Quarter Masters & Commissary’s to Provide Quarters & Provisions for the Troops[.] The Commanding Officers of Brigades to give orders to their Brigades to March to Morrow morning to take Post agreable to the Arrangement.
